301 So. 2d 187 (1974)
In re The QUALITY SCHOOL PLAN, INC., a corp.
v.
STATE of Alabama.
Ex parte The Quality School Plan, Inc., a corp.
SC 956.
Supreme Court of Alabama.
October 3, 1974.
T. Eric Embry, Birmingham, for petitioner.
None opposed.
*188 FAULKNER, Justice.
Petition of The Quality School Plan, Inc., a Corporation, for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in The Quality School Plan, Inc., a Corp. v. State, 53 Ala.App. 418, 301 So. 2d 183.
Writ denied.
MERRILL, HARWOOD, BLOODWORTH, MADDOX and JONES, JJ., concur.